DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1 (in part), 2, drawn to method of determining risk of mortality in a septic shock patient wherein there is an increased risk of death in the patient when there is an increase of at least about 1.5-fold in the level of any of cfDNA, lactate and creatinine, or a decrease in the level of protein C to <65% of normal levels, of platelets to < 200 x 109/L or a 10% decrease/day) or a decrease in GCS to <12.
2 , claim(s) 1 (n part), 3, drawn to method of determining risk of mortality in a septic shock patient wherein two or more indicator levels are indicative of increased risk of death.
Group 3, claim(s) 1(n part), 4 , drawn to method of determining risk of mortality in a septic shock patient wherein indicator levels are determined at a plurality of time-points to obtain time-varying indicator values..
Group 4, claim(s) 1(in part), 5 , drawn to method of determining risk of mortality in a septic shock patient wherein the levels of cfDNA, protein C, platelets and GCS are compared to a control or normal level, and the levels of lactate and creatinine are compared to a previously determined level of each.
Group 5, claim(s) 1 (in part), 6, drawn to method of determining risk of mortality in a septic shock patient wherein an increase of at least about 1.5-fold in the level of any of cfDNA, lactate and creatinine, or a decrease in the level of protein C and platelets by about 1.5-fold, from normal, or a decrease in GCS, is indicative of increased risk of death in a mammal.
Group 6, claim(s) 1 (in part), 7, 9 drawn to method of determining risk of mortality in a septic shock patient wherein the levels of the indicators are compared to control levels in exponential form, power form, or exponential and power forms to maximize the predictive power of the model..
Group 7, claim(s) 1 (in part), 8, drawn to method of determining risk of mortality in a septic shock patient wherein a subset of the indicators can be used in a binomial logit model to distinguish a septic from a non-septic patient.
8, claim(s) 1 (in part),10-11, drawn to method of determining risk of mortality in a septic shock patient wherein lactate and creatinine are measured via enzymatic digestion.
Group 9, claim(s) 1 (in part), 12, drawn to method of determining risk of mortality in a septic shock patient wherein the level of cfDNA is determined by measuring UV absorbance at 260 nm..
Group 10, claim(s) 1 (in part), 13, drawn to method of determining risk of mortality in a septic shock patient wherein the level of protein C antigen is determined using an enzyme immunoassay.
Group 11, claim(s) 1 (in part), 14-15, drawn to method of determining risk of mortality in a septic shock patient additionally including a step of treating the septic patient with one or a combination of treatments to reduce level of cfDNA, lactate and/or creatinine, and/or to increase level of protein C, platelet levels, and/or GCS..
Group 12 claim(s) 16, drawn to A method for determining the probability of a septic patient dying on a specific day or within a certain time frame.
Group 13, claim(s) 17-18, drawn to method for monitoring response to treatment in a septic patient.
Group 14, claim(s) 19, drawn to method of generating a personalized mortality risk profile for a septic.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

If applicant elects groups 1-14 applicant must elect number of indicators to make assessment and the specific indicators and levels of increase or decrease.
If applicant elects group 6, applicant must elect a species from claim 7.  
If applicant elects group 11 applicant must elect a species from claim 14 and claim 15.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-14 lack unity of invention because even though the inventions of these groups require the technical feature of determining in a biological sample obtained from a patient the level of each of cfDNA, protein C, lactate, platelet count, creatinine, and GCS time-varying indicators, and ii) comparing the level of each indicator from step (i) to a control or normal level, or to a previously determined level, to provide an assessment of mortality risk, this technical feature is not a special technical feature as it :Clementietal., (Blood Purification,2016,41,34-40), Liawetal. (Hemostasis,Thrombosis and Vascular biology,15December2004(15-12-2004),104(13),3958-3964), Dwivedi etal.( CriticalCare,2012,16,R151), Lokhandwala etal,(Journal of Critical Care,2017,37,179-184), Gruclu etal., (African Health Sciences,June2013,13(2),333-338),  Vanmassenhove etal (BMCNephrology,July2015,16(112)  and Arifin etal( Paediatrica Indonesiana,March2012,52(2),111-11.  
Clementietal discloses that higher levels of cfDNA in patients with sepsis were found in non-surviving patients compared to surviving  patients; hence cfDNA levels can be used to determine the risk of mortality in a septic patient. 
 Liaw etal  discloses that protein C levels are lower in septic patients compared to healthy population.
Dwivedi etal discloses that using the combination of cfDNA and protein C to determine a septic patient’s prognosis has a better utility than did MODS or APACHE II scores.
Lokhandwala etal discloses that higher levels of lactate in patients with sepsis were found in non-surviving patients compared to surviving patients ;hence lactate levels can be used to determine the risk of mortality in a septic patient.
Gruclu etal discloses that patients with severe sepsis have a lower platelet count compared to patients with sepsis.
Vanmassenhove etal discloses that increased creatinine levels in septic patient over the first 24 hours are indicative of a higher risk of mortality.
Arifin etal discloses that septic patients with a low GCS were at higher risk of mortality.
.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steven Pohnert/Primary Examiner, Art Unit 1634